DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/19/2021 and 11/18/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20080186909 A1), hereinafter referenced as Kim, in view of CHAUDHURI et al. (US 20170265215 A1), hereinafter referenced as CHAUDHURI, and further in view of Kitazawa et al. (US 20030169746 A1), hereinafter referenced as Kitazawa. 

Regarding claim 1, Kim teaches a method, performed by an electronic device (Para. [0015]-Kim discloses the scheduler includes: ... a first scheduling process module), of scheduling a plurality of packets to allocate radio resources to a plurality of packets related to tasks of a plurality of user equipments (UEs) and stacked in a queue (Para. [0015]-Kim discloses scheduling process module allocating a radio resource for a packet queued in the transmit wait queue),
Kim fails to explicitly teach the method comprising: setting priorities for a plurality of packets stacked in the queue at a first point in time based on a preset scheduling parameter; … updating the scheduling parameter using at least one artificial intelligence (AI) learning model; and setting the priorities for the plurality of packets stacked in the queue at a second point in time later than the first point in time, based on the updated scheduling parameter.
However, Chaudhuri explicitly teaches the method comprising: setting priorities for a plurality of packets stacked in the queue at a first point in time based on a preset scheduling parameter (Para. [0005]-Chaudhuri discloses the method further comprises scheduling the packets present in the priority queues based on scheduling parameters and the DPLP value. Para. [0003]-Chaudhuri discloses scheduling of packets in the C-RAN ... the packets are scheduled on predefined priorities assigned to them); 
updating the scheduling parameter using at least one artificial intelligence (AI) learning model (Fig. 1. Para. [0025]-Chaudhuri discloses improved vSwitch 200 comprising an intelligent packet classifier 202. Fig. 2. Para. [0044]-Chaudhuri discloses the improved vSwitch 200 may update the one or more packet parameters, the scheduling parameters, and the DPLP value for the dynamic configuration adaptation); 
and setting the priorities for the plurality of packets stacked in the queue at a second point in time later than the first point in time, based on the updated scheduling parameter (Fig. 2. Para. [0035]-Chaudhuri discloses CellPriority.sub.Curr are updated at the improved vSwitch 200. Fig. 2. Para. [0044]-Chaudhuri discloses the improved vSwitch 200 may update the one or more packet parameters, the scheduling parameters, and the DPLP value. (Please see also Para. [0083].)).  
	Kim and Chaudhuri are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with packet scheduling. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim to incorporate the teachings of Chaudhuri on packet prioritization using artificial intelligence, with a motivation to meet the demanded requirements via efficient packet scheduling, and achieve adaptive network scaling and efficient resource utilization under dynamic load conditions, network virtualization and reuse of network resource. (Chaudhuri, Para. [0003]).
Although, Kim, in view of Chaudhuri, teaches the method comprising: setting priorities, Kim, in view of Chaudhuri, fails to explicitly teach allocating radio resources to at least some of the plurality of packets for which the priorities are set based on the set priorities.
However, Kitazawa explicitly teaches allocating radio resources to at least some of the plurality of packets for which the priorities are set based on the set priorities (Para. [0035]-Kitazawa discloses a resource allocation unit that allocates the radio resources to the packets in accordance with the order of priority).
	Kitazawa is considered to be analogous because it is in the same field of wireless communications, dealing with packet transmission and radio resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri to incorporate the teachings of Kitazawa on radio resource allocation, with a motivation to allocate radio resources based on assigned priorities, and achieve efficient allocation of radio resources, while satisfying the service quality required for a wireless terminal in packet transmission. (Kitazawa, Para. [0016]).

Regarding claim 2, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the method of claim 1.
Kim fails to teach further comprising: obtaining packet processing information based on the allocating of the radio resources to the at least some of the plurality of packets for which the priorities are set, wherein the packet processing information is input to the at least one AI learning model to update the scheduling parameter.
However, Chaudhuri further teaches further comprising: obtaining packet processing information based on the allocating of the radio resources to the at least some of the plurality of packets for which the priorities are set (Fig. 1 and 2. Para. [0027]-Chaudhuri discloses upon receiving the packets, the intelligent packet classifier 202 may analyze the packets to obtain one or more packet parameters),
wherein the packet processing information is input to the at least one AI learning model to update the scheduling parameter (Fig. 1 and 2. Para. [0028]-Chaudhuri discloses to determine the DPLP value, the intelligent packet classifier 202 may obtain a cell priority and weights associated with cells from the one or more packet parameters and compute a priority weighted score based on the cell priority and the weights).
	Chaudhuri is considered to be analogous because it is in the same field of wireless communication network, dealing with packet scheduling. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim and Kitazawa to incorporate the teachings of Chaudhuri on applying artificial intelligence to packet processing information, with a motivation to improve the efficiency and performance of packet scheduling, and achieve adaptive network scaling and efficient resource utilization under dynamic load conditions, network virtualization and reuse of network resource. (Chaudhuri, Para. [0003]).

Regarding claim 12, Kim teaches an electronic device (Para. [0015]-Kim discloses the scheduler), configured to schedule a plurality of packets to allocate radio resources to a plurality of packets related to tasks of a plurality of user equipments (UEs) and stacked in a queue (Para. [0015]-Kim discloses scheduling process module allocating a radio resource for a packet queued in the transmit wait queue),
the electronic device comprising: at least one processor; and a memory connected to the at least one processor and storing a scheduling parameter (Para. [0004]-Chaudhuri discloses adapative scheduling of packets in a wireless broadband network, comprising a hardware processor and a memory storing instructions executable by the hardware processor for performing operations comprising receiving the packets from applications),
Kim fails to explicitly teach wherein the at least one processor is configured to: set priorities for a plurality of packets stacked in the queue at a first point in time based on a preset scheduling parameter; ... obtain a scheduling parameter updated using at least one artificial intelligence (AI) learning model; and set the priorities for the plurality of packets stacked in the queue at a second point in time later than the first point in time, based on the updated scheduling parameter.
However, Chaudhuri explicitly teaches wherein the at least one processor is configured to: set priorities for a plurality of packets stacked in the queue at a first point in time based on a preset scheduling parameter (Para. [0005]-Chaudhuri discloses the method further comprises scheduling the packets present in the priority queues based on scheduling parameters and the DPLP value. Para. [0003]-Chaudhuri discloses scheduling of packets in the C-RAN ... the packets are scheduled on predefined priorities assigned to them); 
obtain a scheduling parameter updated using at least one artificial intelligence (AI) learning model (Fig. 1. Para. [0025]-Chaudhuri discloses improved vSwitch 200 comprising an intelligent packet classifier 202. Fig. 2. Para. [0044]-Chaudhuri discloses the improved vSwitch 200 may update the one or more packet parameters, the scheduling parameters, and the DPLP value for the dynamic configuration adaptation); 
and set the priorities for the plurality of packets stacked in the queue at a second point in time later than the first point in time, based on the updated scheduling parameter (Fig. 2. Para. [0035]-Chaudhuri discloses CellPriority.sub.Curr are updated at the improved vSwitch 200. Fig. 2. Para. [0044]-Chaudhuri discloses the improved vSwitch 200 may update the one or more packet parameters, the scheduling parameters, and the DPLP value. (Please see also Para. [0083].)).  
	Kim and Chaudhuri are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with packet scheduling. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim to incorporate the teachings of Chaudhuri on packet prioritization using artificial intelligence, with a motivation to meet the demanded requirements via efficient packet scheduling, and achieve adaptive network scaling and efficient resource utilization under dynamic load conditions, network virtualization and reuse of network resource. (Chaudhuri, Para. [0003]).
Although, Kim, in view of Chaudhuri, teaches wherein the at least one processor is configured to: set priorities, Kim, in view of Chaudhuri, fails to explicitly teach allocate radio resources to at least some of the plurality of packets for which the priorities are set based on the set priorities.
However, Kitazawa explicitly teaches allocate radio resources to at least some of the plurality of packets for which the priorities are set based on the set priorities (Para. [0035]-Kitazawa discloses a resource allocation unit that allocates the radio resources to the packets in accordance with the order of priority).
	Kitazawa is considered to be analogous because it is in the same field of wireless communications, dealing with packet transmission and radio resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri to incorporate the teachings of Kitazawa on radio resource allocation, with a motivation to allocate radio resources based on assigned priorities, and achieve efficient allocation of radio resources, while satisfying the service quality required for a wireless terminal in packet transmission. (Kitazawa, Para. [0016]).

Regarding claim 13, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the electronic device of claim 12.
Kim fails to teach wherein the at least one processor is further configured to: obtain packet processing information based on allocating the radio resources to the at least some of the plurality of packets for which the priorities are set; and deliver the obtained packet processing information to an AI module comprising the at least one AI learning model such that the obtained packet processing information is input to the at least one AI learning model.
However, Chaudhuri further teaches wherein the at least one processor is further configured to: obtain packet processing information based on allocating the radio resources to the at least some of the plurality of packets for which the priorities are set (Fig. 1 and 2. Para. [0027]-Chaudhuri discloses upon receiving the packets, the intelligent packet classifier 202 may analyze the packets to obtain one or more packet parameters);
and deliver the obtained packet processing information to an AI module comprising the at least one AI learning model such that the obtained packet processing information is input to the at least one AI learning model (Fig. 1 and 2. Para. [0028]-Chaudhuri discloses to determine the DPLP value, the intelligent packet classifier 202 may obtain a cell priority and weights associated with cells from the one or more packet parameters and compute a priority weighted score based on the cell priority and the weights).
	Chaudhuri is considered to be analogous because it is in the same field of wireless communication network, dealing with packet scheduling. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim and Kitazawa to incorporate the teachings of Chaudhuri on applying artificial intelligence to packet processing information, with a motivation to improve the efficiency and performance of packet scheduling, and achieve adaptive network scaling and efficient resource utilization under dynamic load conditions, network virtualization and reuse of network resource. (Chaudhuri, Para. [0003]).

Regarding claim 20, Kim teaches a system (Para. [0015]-Kim discloses the scheduler includes: ... a first scheduling process module) configured to schedule a plurality of packets to allocate radio resources to a plurality of packets related to tasks of a plurality of user equipments (UEs) and stacked in a queue (Para. [0015]-Kim discloses scheduling process module allocating a radio resource for a packet queued in the transmit wait queue),
the system comprising: an artificial intelligence (AI) module comprising at least one AI learning model and a data processor (Fig. 4. Para. [0085]-Chaudhuri discloses computer system 401 may comprise a central processing unit (“CPU” or “processor”) 402. Processor 402 may comprise at least one data processor for executing program components for executing user- or system-generated requests);
Kim fails to explicitly teach wherein the data processor is configured to: set priorities for a plurality of packets stacked in the queue at a first point in time based on a preset scheduling parameter, obtain a scheduling parameter updated using at least one artificial intelligence (AI) learning model from the AI module, and set the priorities for the plurality of packets stacked in the queue at a second point in time later than the first point in time, based on the updated scheduling parameter, wherein the AI module is configured to: obtain, from the data processor, packet processing information as a result of allocating the radio resources to the at least some of the plurality of packets for which the priorities are set; generate the updated scheduling parameter based on the obtained packet processing information, using the at least one AI learning model; and deliver the updated scheduling parameter to the data processor.
However, Chaudhuri explicitly teaches wherein the data processor is configured to: set priorities for a plurality of packets stacked in the queue at a first point in time based on a preset scheduling parameter (Para. [0005]-Chaudhuri discloses the method further comprises scheduling the packets present in the priority queues based on scheduling parameters and the DPLP value. Para. [0003]-Chaudhuri discloses scheduling of packets in the C-RAN ... the packets are scheduled on predefined priorities assigned to them), 
obtain a scheduling parameter updated using at least one artificial intelligence (AI) learning model from the AI module (Fig. 1. Para. [0025]-Chaudhuri discloses improved vSwitch 200 comprising an intelligent packet classifier 202. Fig. 2. Para. [0044]-Chaudhuri discloses the improved vSwitch 200 may update the one or more packet parameters, the scheduling parameters, and the DPLP value for the dynamic configuration adaptation), 
and set the priorities for the plurality of packets stacked in the queue at a second point in time later than the first point in time, based on the updated scheduling parameter (Fig. 2. Para. [0035]-Chaudhuri discloses CellPriority.sub.Curr are updated at the improved vSwitch 200. Fig. 2. Para. [0044]-Chaudhuri discloses the improved vSwitch 200 may update the one or more packet parameters, the scheduling parameters, and the DPLP value. (Please see also Para. [0083].)),
wherein the AI module is configured to: obtain, from the data processor, packet processing information as a result of allocating the radio resources to the at least some of the plurality of packets for which the priorities are set (Fig. 1 and 2. Para. [0027]-Chaudhuri discloses upon receiving the packets, the intelligent packet classifier 202 may analyze the packets to obtain one or more packet parameters);
generate the updated scheduling parameter based on the obtained packet processing information, using the at least one AI learning model (Fig. 1 and 2. Para. [0028]-Chaudhuri discloses to determine the DPLP value, the intelligent packet classifier 202 may obtain a cell priority and weights associated with cells from the one or more packet parameters and compute a priority weighted score based on the cell priority and the weights);
and deliver the updated scheduling parameter to the data processor (Fig. 4. Para. [0085]-Chaudhuri discloses Processor 402 may comprise at least one data processor for executing program components for executing user- or system-generated requests).  
	Kim and Chaudhuri are both considered to be analogous to the claimed invention because they are in the same field of wireless communication network, dealing with packet scheduling. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim to incorporate the teachings of Chaudhuri on packet processing information, packet prioritization and scheduling using artificial intelligence, with a motivation to meet the demanded requirements with improved packet scheduling, and achieve adaptive network scaling and efficient resource utilization under dynamic load conditions, network virtualization and reuse of network resource. (Chaudhuri, Para. [0003]).
Although, Kim, in view of Chaudhuri, teaches wherein the data processor is configured to: set priorities, Kim, in view of Chaudhuri, fails to explicitly teach allocate radio resources to at least some of the plurality of packets for which the priorities are set based on the set priorities.
However, Kitazawa explicitly teaches allocate radio resources to at least some of the plurality of packets for which the priorities are set based on the set priorities (Para. [0035]-Kitazawa discloses a resource allocation unit that allocates the radio resources to the packets in accordance with the order of priority).
	Kitazawa is considered to be analogous because it is in the same field of wireless communications, dealing with packet transmission and radio resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri to incorporate the teachings of Kitazawa on radio resource allocation, with a motivation to allocate radio resources based on assigned priorities, and achieve efficient allocation of radio resources, while satisfying the service quality required for a wireless terminal in packet transmission. (Kitazawa, Para. [0016]).


Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20080186909 A1), hereinafter referenced as Kim, in view of CHAUDHURI et al. (US 20170265215 A1), hereinafter referenced as CHAUDHURI, in view of Kitazawa et al. (US 20030169746 A1), hereinafter referenced as Kitazawa, and further in view of Kim et al. (US 20070121636 A1), hereinafter referenced as Kim_2. 

Regarding claim 3, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the method of claim 1.
Kim, in view of Chaudhuri and Kitazawa, fails to explicitly teach further comprising: obtaining a buffer occupancy (BO) for each of the plurality of UEs and channel state information (CSI) for each UE, from the plurality of UEs.
However, Kim_2 explicitly teaches further comprising: obtaining a buffer occupancy (BO) for each of the plurality of UEs and channel state information (CSI) for each UE, from the plurality of UEs (Fig. 1. Para. [0043]-Kim discloses the scheduler 120 receives buffer state information including the priority of the stored data and data capability from the storage unit 110, receives channel state information from the physical layer 140 by determining the transmission capability of a data block to be transmitted).
	Kim_2 is considered to be analogous because it is in the same field of wireless communication network, dealing with packet scheduling method and apparatus. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri and Kitazawa to incorporate the teachings of Kim_2 on buffer occupancy and channel state information, with a motivation to dynamically optimize the packet scheduling process, and proportional-fairness ... for enhancing system throughput by means of a system throughput/fairness trade-off. (Kim_2, Para. [0020]).

Regarding claim 4, Kim, in view of Chaudhuri, and further in view of Kitazawa and Kim_2, teaches the method of claim 3.
Kim fails to explicitly teach further comprising: generating packet parameters related to each of the plurality of packets stacked in the queue at the first point in time based on the obtained BO and the obtained CSI, wherein the priorities for the plurality of packets stacked in the queue at the first point in time are set based on the packet parameter and the scheduling parameter.
However, Kim_2 further teaches further comprising: generating packet parameters related to each of the plurality of packets stacked in the queue at the first point in time based on the obtained BO and the obtained CSI (Fig. 1. Para. [0043]-Kim discloses the scheduler 120 is placed in the forward traffic process module and determines a transmission order according to the priority of the data to be transmitted, configures an MCS according to the radio channel state, and combines transmission data for the respective user terminal (AT) by generating a MAP message and wireless frame data. That is, a wireless packet transmitting/receiving control and wireless frame resource management function is performed. Para. [0061]-Kim discloses according to the user's channel state information (CQI), the modulation and coding scheme (MCS) is determined and the needed sub-channel number Nneeded is calculated according to Equation 3 in step S204),
wherein the priorities for the plurality of packets stacked in the queue at the first point in time are set based on the packet parameter and the scheduling parameter (Para. [0038]-Kim discloses the packet (SDU) classifier 100 analyzes an IP header of an IP packet (SDU) received from the wired network and determines the corresponding ... priority. Fig. 5. Para. [0052]-Kim discloses the scheduler calculates a Priority deterMination (PM) variable PM.sub.i from Head-Of-Line (HOL) packets for buffering packets on a connection (i) of an active real-time service in the present cell in step S103).
	Kim_2 is considered to be analogous because it is in the same field of wireless communication network, dealing with packet scheduling method and apparatus. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri and Kitazawa to incorporate the teachings of Kim_2 on generating packet parameters based on buffer efficiency and channel state information, with a motivation to improve packet prioritization, and proportional-fairness ... for enhancing system throughput by means of a system throughput/fairness trade-off. (Kim_2, Para. [0020]).

Regarding claim 14, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the electronic device of claim 12.
Kim, in view of Chaudhuri and Kitazawa, fails to explicitly teach wherein the at least one processor is further configured to: obtain a buffer occupancy (BO) for each of the plurality of UEs and channel state information (CSI) for each UE, from the plurality of UEs.
However, Kim_2 explicitly teaches wherein the at least one processor is further configured to: obtain a buffer occupancy (BO) for each of the plurality of UEs and channel state information (CSI) for each UE, from the plurality of UEs (Fig. 1. Para. [0043]-Kim discloses the scheduler 120 receives buffer state information including the priority of the stored data and data capability from the storage unit 110, receives channel state information from the physical layer 140 by determining the transmission capability of a data block to be transmitted).
	Kim_2 is considered to be analogous because it is in the same field of wireless communication network, dealing with packet scheduling method and apparatus. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri and Kitazawa to incorporate the teachings of Kim_2 on buffer occupancy and channel state information, with a motivation to dynamically optimize the packet scheduling process, and proportional-fairness ... for enhancing system throughput by means of a system throughput/fairness trade-off. (Kim_2, Para. [0020]).

Regarding claim 15, Kim, in view of Chaudhuri, and further in view of Kitazawa and Kim_2, teaches the electronic device of claim 14.
Kim fails to explicitly teach wherein the at least one processor is further configured to: generate packet parameters related to each of the plurality of packets stacked in the queue at the first point in time based on the obtained BO and the obtained CSI, and the priorities for the plurality of packets stacked in the queue at the first point in time are set based on the packet parameter and the scheduling parameter.
However, Kim_2 further teaches wherein the at least one processor is further configured to: generate packet parameters related to each of the plurality of packets stacked in the queue at the first point in time based on the obtained BO and the obtained CSI (Fig. 1. Para. [0043]-Kim discloses the scheduler 120 is placed in the forward traffic process module and determines a transmission order according to the priority of the data to be transmitted, configures an MCS according to the radio channel state, and combines transmission data for the respective user terminal (AT) by generating a MAP message and wireless frame data. That is, a wireless packet transmitting/receiving control and wireless frame resource management function is performed. Para. [0061]-Kim discloses according to the user's channel state information (CQI), the modulation and coding scheme (MCS) is determined and the needed sub-channel number Nneeded is calculated according to Equation 3 in step S204),
and the priorities for the plurality of packets stacked in the queue at the first point in time are set based on the packet parameter and the scheduling parameter (Para. [0038]-Kim discloses the packet (SDU) classifier 100 analyzes an IP header of an IP packet (SDU) received from the wired network and determines the corresponding ... priority. Fig. 5. Para. [0052]-Kim discloses the scheduler calculates a Priority deterMination (PM) variable PM.sub.i from Head-Of-Line (HOL) packets for buffering packets on a connection (i) of an active real-time service in the present cell in step S103).
	Kim_2 is considered to be analogous because it is in the same field of wireless communication network, dealing with packet scheduling method and apparatus. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri and Kitazawa to incorporate the teachings of Kim_2 on generating packet parameters based on buffer efficiency and channel state information, with a motivation to improve packet prioritization, and proportional-fairness ... for enhancing system throughput by means of a system throughput/fairness trade-off. (Kim_2, Para. [0020]).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20080186909 A1), hereinafter referenced as Kim, in view of CHAUDHURI et al. (US 20170265215 A1), hereinafter referenced as CHAUDHURI, in view of Kitazawa et al. (US 20030169746 A1), hereinafter referenced as Kitazawa, in view of Kim et al. (US 20070121636 A1), hereinafter referenced as Kim_2, and further in view of Etienne F. Chaponniere (US 20080310324 A1), hereinafter referenced as Etienne. 

Regarding claim 5, Kim, in view of Chaudhuri, and further in view of Kitazawa and Kim_2, teaches the method of claim 4.
Although Kim teaches the Modulation (Fig. 8. Para. [0066]-Kim discloses an adaptive modulation and coding (AMC) scheme is employed to guarantee radio transmission, and accordingly, user channel quality should be taken into account when determining an appropriate MCS level), Kim fails to explicitly teach wherein the packet parameter comprises at least one of a modulation order product code rate (MPR) or a transport block size (TBS).
However, Etienne explicitly teaches wherein the packet parameter comprises at least one of a modulation order product code rate (MPR) or a transport block size (TBS) (Fig. 2. Para. [0037]-Chaponniere disclose scheduler 215 utilizes algorithms such as round robin, fair queuing, maximum throughput, proportional fairness, etc., to determine packet format(s)--e.g., code rate. Para. [0052]-Chaponniere discloses determining a TBS of the aperiodic CSI subframe).
	Etienne is considered to be analogous because it is in the same field of wireless communication, dealing with packet scheduling and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, Kitazawa and Kim_2 to incorporate the teachings of Etienne on incorporating modulation order product code rate (MPR) or a transport block size (TBS) as packet metrics, with a motivation to improve packet scheduling, and achieve efficient packetized communications. (Etienne, Para. [0007]).


Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20080186909 A1), hereinafter referenced as Kim, in view of CHAUDHURI et al. (US 20170265215 A1), hereinafter referenced as CHAUDHURI, in view of Kitazawa et al. (US 20030169746 A1), hereinafter referenced as Kitazawa, in view of Kim et al. (US 20070121636 A1), hereinafter referenced as Kim_2, and further in view of CUI et al. (US 20120281641 A1), hereinafter referenced as Cui. 

Regarding claim 6, Kim, in view of Chaudhuri, and further in view of Kitazawa and Kim_2, teaches the method of claim 3.
Kim, in view of Chaudhuri, Kitazawa and Kim_2, fails to explicitly teach wherein the obtained BO and the obtained CSI are input to the at least one AI learning model to update the scheduling parameter.
However, Cui explicitly teaches wherein the obtained BO and the obtained CSI are input to the at least one AI learning model to update the scheduling parameter (Fig. 1. Para. [0091]-Cui discloses (e.g., stochastic learning algorithms, etc.) can be employed in uplink OFDMA systems 100 with exponential packet size distribution. To illustrate dynamics of system 100 state under exponential distributed packet size, let A(t)=(A.sub.1(t), . . . , A.sub.K(t)) and N(t)=(N.sub.1(t), . . . , N.sub.K(t)) denote random new packet arrivals and the packet sizes for the K users 104 at the t-th scheduling slot, respectively. Q(t)=(Q.sub.1(t), . . ., Q.sub.K(t)) and N.sub.Q can denote the joint QSI (number of packets) 114 at the end of the t-th scheduling slot and the maximum buffer size (number of packets). Para. [0032]-Cui discloses, to address the distributed requirement and the issue of exponential memory requirement and computational complexity, a distributed online stochastic learning algorithm is described herein, which can employ knowledge of the local QSI and the local CSI at each of the K mobiles and can be utilized to determine the resource control actions using a per-stage auction).
	Cui is considered to be analogous because it is in the same field of wireless communication, dealing with network resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, Kitazawa and Kim_2 to incorporate the teachings of Cui on the application of artificial intelligence to buffer occupancy and channel state information for packet scheduling, with a motivation to optimize the packet scheduling scheme, and take into account both queuing delay and physical layer performance. (Cui, Para. [0005]).

Regarding claim 16, Kim, in view of Chaudhuri, and further in view of Kitazawa and Kim_2, teaches the electronic device of claim 14.
Kim, in view of Chaudhuri, Kitazawa and Kim_2, fails to explicitly teach wherein the at least one processor is further configured to: deliver the obtained BO and the obtained CSI to an AI module comprising the at least one AI learning model such that the obtained BO and the obtained CSI are input to the at least one AI learning model.
However, Cui explicitly teaches wherein the at least one processor is further configured to: deliver the obtained BO and the obtained CSI to an AI module comprising the at least one AI learning model such that the obtained BO and the obtained CSI are input to the at least one AI learning model (Fig. 1. Para. [0091]-Cui discloses (e.g., stochastic learning algorithms, etc.) can be employed in uplink OFDMA systems 100 with exponential packet size distribution. To illustrate dynamics of system 100 state under exponential distributed packet size, let A(t)=(A.sub.1(t), . . . , A.sub.K(t)) and N(t)=(N.sub.1(t), . . . , N.sub.K(t)) denote random new packet arrivals and the packet sizes for the K users 104 at the t-th scheduling slot, respectively. Q(t)=(Q.sub.1(t), . . ., Q.sub.K(t)) and N.sub.Q can denote the joint QSI (number of packets) 114 at the end of the t-th scheduling slot and the maximum buffer size (number of packets). Para. [0032]-Cui discloses, to address the distributed requirement and the issue of exponential memory requirement and computational complexity, a distributed online stochastic learning algorithm is described herein, which can employ knowledge of the local QSI and the local CSI at each of the K mobiles and can be utilized to determine the resource control actions using a per-stage auction).
	Cui is considered to be analogous because it is in the same field of wireless communication, dealing with network resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, Kitazawa and Kim_2 to incorporate the teachings of Cui on the application of artificial intelligence to buffer occupancy and channel state information for packet scheduling, with a motivation to optimize the packet scheduling scheme, and take into account both queuing delay and physical layer performance. (Cui, Para. [0005]).


Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20080186909 A1), hereinafter referenced as Kim, in view of CHAUDHURI et al. (US 20170265215 A1), hereinafter referenced as CHAUDHURI, in view of Kitazawa et al. (US 20030169746 A1), hereinafter referenced as Kitazawa, and further in view of CHAUDHURI et al. (US 20160183284 A1), hereinafter referenced as Chaudhuri_2. 

Regarding claim 7, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the method of claim 2.
Kim fails to teach wherein the updating of the scheduling parameter comprises: changing the scheduling parameter based on a performance indicator calculated based on the obtained packet processing information satisfying a designated condition, and maintaining the scheduling parameter based on the calculated performance indicator not satisfying the designated condition.
However, Chaudhuri_2 explicitly teaches wherein the updating of the scheduling parameter comprises: changing the scheduling parameter based on a performance indicator calculated based on the obtained packet processing information satisfying a designated condition (Fig. 1 and 4. Para. [0096]-Chaudhuri discloses at step 410, a decision is taken as to whether the occurrence of the auto-tuning trigger for the updating of the configuration parameters (i.e. packet transmitted per bin, priority order) is reached or not. If the answer is yes, the method goes to step 412, where the ATM 156 reads the current scheduler configuration parameters (i.e. packet transmitted per bin, priority order) from SCM 152 and update the configuration parameters, i.e. packets transmitted per bin, priority order of the bins and writes back the updated configuration parameters from the SCM 152),
and maintaining the scheduling parameter based on the calculated performance indicator not satisfying the designated condition (Fig. 1 and 4. Para. [0096]-Chaudhuri discloses at step 410, a decision is taken as to whether the occurrence of the auto-tuning trigger for the updating of the configuration parameters (i.e. packet transmitted per bin, priority order) is reached or not.… If the answer is no, the method goes to step 402).
	Chaudhuri_2 is considered to be analogous because it is in the same field of wireless communication networks, dealing with packet scheduling. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, and Kitazawa to incorporate the teachings of Chaudhuri_2 on performance metric based on packet processing information for packet scheduling, with a motivation to improve the performance of packet scheduling, and the high speed wireless communication network. (Chaudhuri_2, Para. [0009]).

Regarding claim 8, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the method of claim 1.
Kim fails to teach wherein the updating of the scheduling parameter comprises updating the scheduling parameter based on a preset time elapsing.
However, Chaudhuri_2 explicitly teaches wherein the updating of the scheduling parameter comprises updating the scheduling parameter based on a preset time elapsing (Para. [0010]-Chaudhuri discloses updating ... a pre-determined packet transmission share associated with each of the one or more categories of packets after a predetermined time interval. Fig. 1. Para. [0090]-Chaudhuri discloses the TAM 154 may dynamically monitor the trigger for Auto-tuning. The TAM 154 may obtain the configuration parameters (e.g. Auto tuning periodicity) from the SCM 152 and after every “Auto-tuning periodicity” time, the TAM module 154 may send a trigger message to the ATM 156. (Please see also Para. [0107], [0113] and [0126])).
	Chaudhuri_2 is considered to be analogous because it is in the same field of wireless communication networks, dealing with packet scheduling. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, and Kitazawa to incorporate the teachings of Chaudhuri_2 on preset time elapsing, with a motivation to improve the performance of packet scheduling, and the high speed wireless communication network. (Chaudhuri_2, Para. [0009]).


Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20080186909 A1), hereinafter referenced as Kim, in view of CHAUDHURI et al. (US 20170265215 A1), hereinafter referenced as CHAUDHURI, in view of Kitazawa et al. (US 20030169746 A1), hereinafter referenced as Kitazawa, and further in view of CUI et al. (US 20120281641 A1), hereinafter referenced as Cui. 

Regarding claim 9, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the method of claim 1.
Kim, in view of Chaudhuri, and Kitazawa, fails to explicitly teach wherein the at least one AI learning model comprises at least one of reinforcement learning, machine learning, continual learning, federated learning, and deep learning.
However, Cui explicitly teaches wherein the at least one AI learning model comprises at least one of reinforcement learning, machine learning, continual learning, federated learning, and deep learning (Para. [0036]-Cui discloses that to address the distributed requirement and the issue of exponential memory requirement and computational complexity, a distributed online stochastic learning algorithm is described herein, which can employ knowledge of the local QSI and the local CSI at each of the K mobiles and can be utilized to determine the resource control actions using a per-stage auction. Para. [0072]-Cui discloses comparison to conventional reinforced learning).
	Cui is considered to be analogous because it is in the same field of wireless communication, dealing with network resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, and Kitazawa to incorporate the teachings of Cui on artificial intelligence learning models for packet scheduling, with a motivation to optimize the packet scheduling scheme, and take into account both queuing delay and physical layer performance. (Cui, Para. [0005]).

Regarding claim 10, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the method of claim 1.
Kim, in view of Chaudhuri, and Kitazawa, fails to explicitly teach wherein the at least one AI learning model includes a model trained through reinforcement learning, a state variable of the reinforcement learning comprises the plurality of packets, a reward variable of the reinforcement learning comprises packet processing information obtained as a result of the allocating of the radio resources to the at least some of the plurality of packets, and an action variable of the reinforcement learning comprises the updated scheduling parameter.
However, Cui explicitly teaches wherein the at least one AI learning model includes a model trained through reinforcement learning (Para. [0036]-Cui discloses that to address the distributed requirement and the issue of exponential memory requirement and computational complexity, a distributed online stochastic learning algorithm is described herein, which can employ knowledge of the local QSI and the local CSI at each of the K mobiles and can be utilized to determine the resource control actions using a per-stage auction. Para. [0072]-Cui discloses comparison to conventional reinforced learning),
a state variable of the reinforcement learning comprises the plurality of packets (Para. [0052]-Cui discloses State Space: The state space for the MDP can be given by {.chi..sup.1, . . . , .chi..sup.I.sup..chi.}, where, .chi..sup.i=(H.sup.i,Q.sup.i)(1.ltoreq.i.ltoreq.I.sub..chi.) denotes a realization of the global system state. (Please see also Para. [0034])),
a reward variable of the reinforcement learning comprises packet processing information obtained as a result of the allocating of the radio resources to the at least some of the plurality of packets (Para. [0055]-Cui discloses Per-stage Reward: The per-stage cost function of the MDP can be given by d ( .chi. , .OMEGA. ( .chi. ) ) = k .beta. k f ( Q k ) . ##EQU00011##. (Please see also Para. [0051])),
and an action variable of the reinforcement learning comprises the updated scheduling parameter (Para. [0053]-Cui discloses Action Space: The action space of the MDP can be given by {.OMEGA.(.chi..sup.1), . . . , .OMEGA.(.chi..sup.I.sup..chi.)}, where .OMEGA. denotes a unichain feasible policy as defined in Definition 1. (Please see also Para. [0045])).
	Cui is considered to be analogous because it is in the same field of wireless communication, dealing with network resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, and Kitazawa to incorporate the teachings of Cui on reinforcement learning for packet scheduling, with a motivation to optimize the packet scheduling scheme, and take into account both queuing delay and physical layer performance. (Cui, Para. [0005]).

Regarding claim 17, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the electronic device of claim 12.
Kim, in view of Chaudhuri, and Kitazawa, fails to explicitly teach wherein the at least one AI learning model comprises at least one of reinforcement learning, machine learning, continual learning, federated learning, and deep learning.
However, Cui explicitly teaches wherein the at least one AI learning model comprises at least one of reinforcement learning, machine learning, continual learning, federated learning, and deep learning (Para. [0036]-Cui discloses that to address the distributed requirement and the issue of exponential memory requirement and computational complexity, a distributed online stochastic learning algorithm is described herein, which can employ knowledge of the local QSI and the local CSI at each of the K mobiles and can be utilized to determine the resource control actions using a per-stage auction. Para. [0072]-Cui discloses comparison to conventional reinforced learning).
	Cui is considered to be analogous because it is in the same field of wireless communication, dealing with network resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, and Kitazawa to incorporate the teachings of Cui on artificial intelligence learning models for packet scheduling, with a motivation to optimize the packet scheduling scheme, and take into account both queuing delay and physical layer performance. (Cui, Para. [0005]).

Regarding claim 18, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the electronic device of claim 12.
Kim, in view of Chaudhuri, and Kitazawa, fails to explicitly teach wherein the at least one AI learning model includes a model trained through reinforcement learning, a state variable of the reinforcement learning comprises the plurality of packets, a reward variable of the reinforcement learning comprises packet processing information obtained as a result of allocating the radio resources to the at least some of the plurality of packets, and an action variable of the reinforcement learning comprises the updated scheduling parameter.
However, Cui explicitly teaches wherein the at least one AI learning model includes a model trained through reinforcement learning (Para. [0036]-Cui discloses that to address the distributed requirement and the issue of exponential memory requirement and computational complexity, a distributed online stochastic learning algorithm is described herein, which can employ knowledge of the local QSI and the local CSI at each of the K mobiles and can be utilized to determine the resource control actions using a per-stage auction. Para. [0072]-Cui discloses comparison to conventional reinforced learning),
a state variable of the reinforcement learning comprises the plurality of packets (Para. [0052]-Cui discloses State Space: The state space for the MDP can be given by {.chi..sup.1, . . . , .chi..sup.I.sup..chi.}, where, .chi..sup.i=(H.sup.i,Q.sup.i)(1.ltoreq.i.ltoreq.I.sub..chi.) denotes a realization of the global system state. (Please see also Para. [0034])),
a reward variable of the reinforcement learning comprises packet processing information obtained as a result of allocating the radio resources to the at least some of the plurality of packets (Para. [0055]-Cui discloses Per-stage Reward: The per-stage cost function of the MDP can be given by d ( .chi. , .OMEGA. ( .chi. ) ) = k .beta. k f ( Q k ) . ##EQU00011##. (Please see also Para. [0051])),
and an action variable of the reinforcement learning comprises the updated scheduling parameter (Para. [0053]-Cui discloses Action Space: The action space of the MDP can be given by {.OMEGA.(.chi..sup.1), . . . , .OMEGA.(.chi..sup.I.sup..chi.)}, where .OMEGA. denotes a unichain feasible policy as defined in Definition 1. (Please see also Para. [0045])).
	Cui is considered to be analogous because it is in the same field of wireless communication, dealing with network resource allocation. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, and Kitazawa to incorporate the teachings of Cui on reinforcement learning for packet scheduling, with a motivation to optimize the packet scheduling scheme, and take into account both queuing delay and physical layer performance. (Cui, Para. [0005]).


Claims 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20080186909 A1), hereinafter referenced as Kim, in view of CHAUDHURI et al. (US 20170265215 A1), hereinafter referenced as CHAUDHURI, in view of Kitazawa et al. (US 20030169746 A1), hereinafter referenced as Kitazawa, and further in view of Etienne F. Chaponniere (US 20080310324 A1), hereinafter referenced as Etienne. 

Regarding claim 11, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the method of claim 1.
Kim fails to explicitly teach wherein the scheduling parameter is related to at least one of proportional fair scheduling, round-robin scheduling, and max carrier to interference (C/I) scheduling.
However, Etienne explicitly teaches wherein the scheduling parameter is related to at least one of proportional fair scheduling, round-robin scheduling, and max carrier to interference (C/I) scheduling (Fig. 2. Para. [0037]-Chaponniere discloses scheduler 215 utilizes algorithms such as round robin, fair queuing, maximum throughput, proportional fairness, etc., to determine packet format(s)--e.g., code rate and constellation size-allocated subcarriers, power/power density, and so forth. (Please see also CUI et al. (US 20120281641 A1), Fig. 9-13. Para. [0159])).
	Etienne is considered to be analogous because it is in the same field of wireless communication, dealing with packet scheduling and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, and Kitazawa to incorporate the teachings of Etienne on proportional fair scheduling, round-robin scheduling, and max carrier to interference (C/I) scheduling, with a motivation to improve packet scheduling, and achieve efficient packetized communications. (Etienne, Para. [0007]).

Regarding claim 19, Kim, in view of Chaudhuri, and further in view of Kitazawa, teaches the electronic device of claim 12.
Kim fails to explicitly teach wherein the scheduling parameter is related to at least one of proportional fair scheduling, round-robin scheduling, and max carrier to interference (C/I) scheduling.
However, Etienne explicitly teaches wherein the scheduling parameter is related to at least one of proportional fair scheduling, round-robin scheduling, and max carrier to interference (C/I) scheduling (Fig. 2. Para. [0037]-Chaponniere discloses scheduler 215 utilizes algorithms such as round robin, fair queuing, maximum throughput, proportional fairness, etc., to determine packet format(s)--e.g., code rate and constellation size-allocated subcarriers, power/power density, and so forth. (Please see also CUI et al. (US 20120281641 A1), Fig. 9-13. Para. [0159])).
	Etienne is considered to be analogous because it is in the same field of wireless communication, dealing with packet scheduling and transmission. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Chaudhuri, and Kitazawa to incorporate the teachings of Etienne on proportional fair scheduling, round-robin scheduling, and max carrier to interference (C/I) scheduling, with a motivation to improve packet scheduling, and achieve efficient packetized communications. (Etienne, Para. [0007]).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	SUN et al. (US 20200137769 A1)- According to various embodiments, a data transmission method and apparatus are provided in this application. In one embodiment, user equipment (UE) determines SPS assistance information based on N data packets at layer 2, where the SPS assistance information includes a frame number and a subframe number that correspond to a moment offset, wherein service features corresponding to the N data packets are the same, and wherein each of the service features includes at least a period configured by a base station for the UE. The moment offset of the data packets can be accurately predicted, and then the SPS assistance information is determined based on the frame number and the subframe number that correspond to the relatively accurate moment offset, to reduce impact of data packet fluctuation on a transmission delay. In addition, the UE can obtain an SPS resource without reporting an SR, so that the data transmission delay can be reduced............... Fig. 1-6. Abstract.
 (b)	Han et al. (US 20180262437 A1)- A scheduling method for switching including receiving an allocation request for a time slot from input nodes to which the time slot is not allocated, receiving property information of at least one of virtual output queues (VOQs) in which data received by the input nodes is stored, determining a transmission priority of the VOQs for transmission of the data stored in the VOQs based on the received property information of the VOQs, determining input nodes to which the time slot is to be allocated using outputter arbiters for output nodes corresponding to the VOQs, allocating the time slot to the determined input nodes, and updating elements used to allocate the time slot with respect to input nodes for which the allocating of the time slot is completed and output nodes for which the allocating of the time slot is completed............... Fig. 1-7. Abstract.
 (c)	Lin et al. (US 20160066343 A1)- A multi-subframe scheduling method, device and system are disclosed. The method includes: a base station side scheduling transmission of a plurality of subframes through a piece of downlink control information DCI; and according to an acquired multi-subframe scheduling mode and scheduling parameters, a user equipment UE receiving and sending the plurality of subframes according to an indication of the DCI............... Fig. 1-12. Abstract.
 (d)	Osamu Shiraki (US 20170048145 A1)- A plurality of internal queues that receives and stores therein packets and that outputs each of the stored packets is included. Then, a transmission side meter counter and a reception side meter counter acquire transmission/reception information on the packets that are stored in each of the internal queues. A control unit creates, on the basis of the transmission/reception information, flow groups to each of which one or a plurality of flows belongs and allocates the internal queues to the flow groups. A scheduler determines, on the basis of the transmission/reception information and previously determined priority of the internal queues, the order in which each of the internal queues is output................. Fig. 1-5. Abstract.
(e)	Chen et al. (US 20050025056 A1)- In a packet communications method of performing packet communications between a mobile station and a base station, the base station manages an amount of packets stored in a transmission buffer of the mobile station. The mobile station notifies a changed result of an amount of packets stored in the transmission buffer of the mobile station, when the amount of packets stored in the transmission buffer of the mobile station changes. The base station changes a managed amount in accordance with the changed result notified from the mobile station............... Fig. 1-8. Abstract.
(f)	Huang et al. (US 20040037286 A1)- A system and method of scheduling radio resources in a packet-switched wireless communications network. A plurality of data packets from a plurality of users are placed in a First-In-First-Out (FIFO) queue and are sequentially selected and analyzed for transmission. If a selected packet has an instantaneous radio channel quality (C/I) greater than a historical channel quality value, the packet is transmitted. If the instantaneous C/I is not greater than the historical value, it is determined whether the selected packet has been held for longer than a threshold time period. If so, the selected packet is transmitted. If neither condition is met, the selected packet is temporarily held in its position in the queue while analyzing the next packet for transmission. If no packets qualify for transmission, the packet in the first position is transmitted. After each transmission, the analysis starts again at the head of the queue................ Fig. 1-5. Abstract.
(g)	Jeon et al. (US 20180006780 A1)- The present disclosure is to effectively perform coordinated transmission in a wireless communication system. A base station includes a controller for providing control to generate control information including channel state information and buffer occupancy state related information of terminals, and a communication unit for transmitting the control information. In addition, the present disclosure also includes other exemplary embodiments different from the aforementioned exemplary embodiments................ Fig. 1-7. Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIZOU HASSAN (SPE) can be reached on (571)272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472